Title: To John Adams from Louisa Catherine Johnson Adams, 27 January 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					(Private)Dear Sir
					Washington 27 January 1821
				
				I have been so much indisposed it has been almost impossible for me to keep my journal and my family has been too large to admit of sufficient quiet to do any thing but partake of the amusements of the place which however have been but few comparatively speaking. It has been remarked frequently that there has never been so gloomy a session as the present and I doubt if there ever was one which has been so idly spent—The reduction of the Army causes considerable sensation, and the House is divided into prodigals, and Radicals: how in any shape they can acquire the former name it would require a wiser person than myself to understand—but I confess in one point of view it may be admissible, as they appear willing to lop a little from every body but themselves—This is the only sense in which the word can be understood as applicable to Congress who have ever been much more famed for their meaness and parsimony than for their liberality—This curtailing system is absolutely necessary it is said in consequence of the desperate state of our finances, but the remedy appears to me to be some what like many celebrated quack medicines, which relieve for the moment, more effectually to destroy—A number of the Members it is said voted on the idea that the Senate would reject the Bill and that they might obtain popularity with their Constituents without producing any real change in the situation of the Country—This is a new principle of Legislation, and if generally adopted calculated to place us in a very elevated point of view among nations—To natural and unsophisticated beings whose minds are not sufficiently expansive fully to understand these master strokes of policy, there is something truly unpleasant in this sort of double dealing; but ignorance is our shield and we rely on it for our excuse—The plan of Mr. Calhoun was very generally approved but the spirit of intrigue is up and very few understand the game or the stake for which they are playing—  To the astonishment of all the world Mr. Clay who has hitherto been remarkable for his liberality has cut off the pension proposed for the Mother of poor Perry. It is a pity he lost one of the really best traits of his character for the sake of so miserable a pittance which could barely have afforded subsistence to the Mother of the man who largely assisted in saving the Republic from destruction—I wish my Dear Sir our Republic would imitate their predecessors in their virtues and not make the vice of ingratitude the principal object of their example In the hope that your health is perfectly restored I hasten to apologize for the above observations and to assure you of the dutyful affection of your Daughter
				
					L. C. Adams.
				
				
			